AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                       ....-----.......,...·
                                                                                                                  "''" '"'
                                                                                                                 , ·· "' !·) h,
                                                                                                                                  -------.
                                                                                                                                  •. ~"" ffl!il,\
                                                                                                                                  Ji'
                                                                                                                                    .n ·,       ~ Page   I of I
                                                                                                              .--- -- -··-,---•.
                                    UNITED STATES DISTRICT CO                                                      Al! S 2 2 2 :3
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America
                                     V.

                      Benjamin Franco-Perez                                     Case Number: 3:19-mj-23408

                                                                               William R Burgener
                                                                               Defendant 's Attorney


REGISTRATION NO. 88435298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
•    was found guilty to count(s)
                                          -----------------------------
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s) :
Title & Section                   Nature of Offense                                                                Count Number{s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                  --------------------
•    Count(s)
                  -----------------~
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                              _ _ _ _ _ _ _ _ _ _ days
                                   TIME SERVED                           •
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, August 22, 2019
                                                                             Date of Imposition of Sentence


Received       ~
             ---=-===-----
             DUSM
                                                                              ~~
                                                                             HONORABLE ROBERT A. MCQUAID
                                                                             UNITED STA TES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                               3: 19-mj-23408
